Citation Nr: 1544076	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-08 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to status as surviving spouse for purpose of Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  He passed away in May 2009.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Department of Veterans Appeals (VA) Regional Office (RO).


FINDING OF FACT

The Veteran and the Appellant were married less than a year prior to his death.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse, for purposes of entitlement to DIC benefits, have not been met.  38 U.S.C.A. §§ 101, 103, 1541, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.1, 3.3, 3.50, 3.52, 3.53, 3.54, 3.55, 3.205 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA is not applicable to this claim because resolution of the claim turns on statutory interpretation, rather than the evidence.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000); Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994).
Status as Surviving Spouse

The Appellant seeks recognition as the Veteran's surviving spouse for the purpose of eligibility for VA dependency and indemnity (DIC) benefits. 

A surviving spouse of a veteran may be eligible for DIC benefits, depending on whether the specific requirements for entitlement to such benefits are met.  However, the initial requirement for eligibility is that the appellant must meet the requirements for a "surviving spouse" under 38 C.F.R. § 3.54 and 38 U.S.C.A. § 5121(a). 

A "surviving spouse" of a veteran is a person who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (with some exceptions inapplicable here), and who has not remarried or, after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Under 38 C.F.R. § 3.54(c), a surviving spouse may qualify for DIC compensation if married to the veteran before or during service; or, if married after separation from service, then before the expiration of 15 years after the termination of the period of service in which the injury or disease causing death was incurred or aggravated; or, married for one year or more; or, married for any period of time if a child was born of the marriage or before the marriage.   

The record shows the Veteran and the Appellant were married in March 2009.  The Veteran passed away in May 2009, less than a year after their marriage.  They did not have any children before or during their marriage.  He separated from service in 1968, and they were not married during service or within 15 years from his separation.

The Board acknowledges the Appellant's argument that she and the Veteran were together for many years prior to their marriage.  To the extent that she is arguing that surviving spouse status should be conferred on her on the basis of equity, the Board is unfortunately bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

To the extent that she is arguing that she and the Veteran had a common law marriage prior to their formal marriage ceremony, the Board is not persuaded.  Common law marriages are not recognized in Missouri.  See, e.g., Enlow v. Fire Protection Systems, Inc., 803 S.W.2d 148 (1991).  

The Board is sympathetic to the Appellant's position, but must deny her claim. 


ORDER

Entitlement to recognition as the surviving spouse of the Veteran is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


